IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

SHARP MEXICAN PARTNERS, LP,
d/b/a MANNY’S UPTOWN and SHARP
MEXICAN #8, LLC d/b/a MANNY’S
LAKEWOOD,

Plaintiffs,

V. No. 3:17-cv-1605-S-BN
REPUBLIC WASTE SERVICES OF
TEXAS, LTD. d/b/a REPUBLIC
SERVICES OF DALLAS & d/b/a
ALLIED WASTE SERVICES OF
DALLAS,

Defendant.

COI C9 070 O70 G0 00 0 6G OG 6G) O00 0 00 0) 0) 87

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

After making an independent review of the pleadings, files, and records in this
case, and the Findings, Conclusions, and Recommendation of the United States
Magistrate Judge dated July 238, 2019, the Court finds that the Findings
Conclusions, and Recommendation of the Magistrate Judge are correct and they are
accepted as the Findings, Conclusions, and Recommendation of the Court.

IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and
Recommendation of the United States Magistrate Judge are accepted.

Accordingly, Plaintiffs’ Amended Motion for Continuance of Defendant's
Motion For Summary Judgment/Motion for Protection [Dkt. No. 109] is denied,

Defendants’ Amended Motion for Summary Judgment [Dkt. No. 101] is granted,

 
Plaintiffs’ breach-of-contract claim is dismissed with prejudice, and Plaintiffs’

Motion to Certify Class [Dkt. No. 90] is denied as moot.

Yt
SO ORDERED this _/ Y day of August, 2019.

     

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
